DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kudo et al.(JP 2018024657; 02/15/2018 ). Kudo et al.at page 21 teach a number of compounds reading on instant compounds: 

    PNG
    media_image1.png
    787
    813
    media_image1.png
    Greyscale

Kudo et al.at page 35-36 teach a number of compounds reading on instant compounds:

    PNG
    media_image2.png
    373
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    938
    918
    media_image3.png
    Greyscale

Kudo et al.at abstract teach that their compounds control pests. Kudo et al.at Example I allows wetting agents and surfactant to be formula with the compounds in the Tables above. Kudo et al.at paragraph 265 allow for the inclusion of other active compounds (fungicides, herbicide) compounds to be combine with compounds in the above cited Tables. Kudo et al.at Example 8 teach application of the compounds or composition comprising the compounds to plant seed.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,9 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bressi et al.(US 20050250829; 11/10/2005).
Bressi et al.’s at page 53  last compound structure reads on instant compound of formula I. 
Bressi et al.’s at page 53  last compound structure is

   
    PNG
    media_image4.png
    242
    347
    media_image4.png
    Greyscale
.

Bressi et al.’s at page 54  first compound structure reads on instant compound of formula I. 
Bressi et al.’s at page 54  compound structure is

    PNG
    media_image5.png
    206
    341
    media_image5.png
    Greyscale
.

Election Status
The elected compound is free of the prior art.
Foreign Priority Document
 	The Foreign Priority Document EP O 17187272.4 published 08/22/2017
translated into English depending on its content might nullify the rejection over JP 2018024657 published 02/15/2018 which has a later publication than the Foreign Priority Document EP O 17187272.4 published 08/22/2017.  

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616